Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 29, 2016

                                       No. 04-16-00095-CV

                         IN THE INTEREST OF I.A.M. AND R.A.M.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-02978
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
       Appellee’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief due July 18, 2016. If the brief is not timely filed, the court may set the appeal
for submission without an appellee’s brief and without further notice.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court